Citation Nr: 1403072	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  The Veteran and his representative also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision denied entitlement to service connection for hypertension (also claimed as stress), the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final March 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the March 2006 rating decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. §§ 4005(c), 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

Although the December 2011 rating decision on appeal declined to reopen the claim because it found the evidence received was not new and material, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2006 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for entitlement to service connection for hypertension should be reopened and readjudicated on a de novo basis.  

In a March 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension (also claimed as stress) and notified the Veteran of the decision in the same month.  The basis of the denial was the RO's finding that the disability neither occurred in nor was caused by service and was not shown to have been diagnosed to a compensable degree within one year of the Veteran's discharge from service in April 1960.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the March 2006 rating decision that addresses this basis.

Evidence received since the March 2006 rating decision includes a correspondence dated in December 2010 from the Veteran's ex-spouse who indicated that she met the Veteran upon his discharge from service in 1960 and that he was diagnosed as having high blood pressure at that time.  She additionally indicated that the Veteran was treated for his high blood pressure by Dr. Lewis Lunsford around 1960, and later by Dr. Deaton Maddox after Dr. Lunsford committed suicide.  In addition, in correspondence dated in January 2012, the Veteran's sister-in-law indicated that her late husband, the Veteran's brother, arranged for the Veteran to be treated by Dr. Lunsford when the Veteran informed him that he was diagnosed with hypertension at the time of his service separation.  The sister-in-law then explained that the Veteran was treated by Dr. Maddox following Dr. Lunsford's suicide.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.


REMAND

Having determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been received, the Board finds that this issue must be remanded for additional development.  In addition, the Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, which will also be discussed below.  
A review of the Veteran's service treatment records reveal that he indicated he suffered from abnormal blood pressure on his January 1960 Report of Medical History at separation; however, his corresponding Report of Medical Examination indicated that his blood pressure was 136/82 mmHg.  

A private treatment note from Dr. Maddox dated in January 1978 indicated that the Veteran had been treated for hypertension since 1972.  However, correspondence dated in December 2010 from the Veteran's ex-spouse indicated that she met the Veteran upon his discharge from service in 1960 and that he was diagnosed as having high blood pressure at that time.  She additionally indicated that the Veteran was treated for his high blood pressure by Dr. Lunsford around 1960, and later by Dr. Maddox after Dr. Lunsford committed suicide.  In addition, correspondence dated in January 2012 from the Veteran's sister-in-law indicated that her late husband, the Veteran's brother, arranged for the Veteran to be treated by Dr. Lunsford when the Veteran informed him that he was diagnosed with hypertension at the time of his service separation.  The sister-in-law then explained that the Veteran was treated by Dr. Maddox following Dr. Lunsford's suicide.  

The Veteran was not provided a VA examination with respect to his claim for entitlement to service connection for hypertension.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine the likely etiology of his hypertension.  

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran has been diagnosed as having PTSD.  The Veteran and his representative have described several stressors which they assert could have contributed to his current PTSD diagnosis: (1) being involved in a motor vehicle accident while on leave for the Thanksgiving holiday in November 1959, which was determined to have been in the Line of Duty; (2) witnessing the suicide of a member of his unit by the name of "Roger" while serving with the U.S. Army Security Agency in Okinawa, Japan, in August 1958; (3) fearing that he would be targeted by the Soviet Union after two members of the National Security Agency (NSA) whom he worked with on U.S. intelligence matters defected to the Soviets [the Martin and Mitchell defection]; (4) fearing a Chinese invasion while stationed in Taipei, Taiwan, from December 1958 to December 1959 [Second Taiwan Strait Crisis]; (5) being confronted by men in Okinawa, Japan, and Taipei, Taiwan, who wanted to know the details of his duties with the U.S. Army; and (6) missing his father's funeral due to deployment.

In September 2011, the RO issued a Formal Finding of a Lack of Information Required to Corroborate Stressors Associated with the Claim for Service Connection for PTSD.  Although the RO acknowledged that the Veteran worked with the Army Security Agency as a cryptologist and carried a Top Secret clearance, it found that the Second Taiwan Strait Crisis ended two months prior to the Veteran's arrival in Taiwan, that the Veteran did not provide any evidence of his confrontations with Taiwanese civilians, and that the Veteran did not provide the names of the individuals claimed to have defected from the NSA to the Soviet Union or provide any evidence that they distributed his personal information to the Soviets.  

With respect to the stressors involving the suicide and Soviet defections, the Veteran has provided names, dates, and the locations of the incidents, and the Board finds that an attempt should be made to verify the Veteran's reports of stressors.  With respect to the documented in-service motor vehicle accident in November 1959 as well as the Second Taiwan Strait Crisis from August 1958 to September 1958, these incidents are not in dispute; thus, the stressors are verified.  

Finally, the Veteran and his ex-spouse have indicated that he began experiencing the symptoms of a mental health disability in service, or shortly thereafter, and that they have progressively worsened since then.  Lay evidence concerning symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The Board has therefore determined that VA should provide the Veteran with a VA examination as there is an indication the Veteran has a current disability claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should attempt to verify with the appropriate sources the following stressors: (1) the Veteran witnessing the suicide of a member of his unit by the name of "Roger" while serving with the U.S. Army Security Agency in Okinawa, Japan, in August 1958; (2) the Veteran fearing that he would be targeted by the Soviet Union after two members of the National Security Agency (NSA) whom he worked with on U.S. intelligence matters defected to the Soviets [the Martin and Mitchell defection].

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  After the foregoing record development is completed, provide the Veteran with a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.  The examiner is asked to specifically take note of and reference the private diagnosis of PTSD rendered in 2012.  The examiner is asked to determine:

 a).  Whether it is at least as likely as not (50 percent probability), the Veteran has any current psychiatric disability, including PTSD and, if so, 

b).  Whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

c).  If the Veteran has been diagnosed with PTSD, the examiner should determine whether is it at least as likely as not (50 percent probability) that PTSD is related to the reported, verified in-service stressors, to include the verified in-service motor vehicle accident in November 1959 as well as the Second Taiwan Strait Crisis from August 1958 to September 1958, among any other stressors that are verified during the course of this remand.

3.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements and other lay statements regarding his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension is causally or etiologically related to active duty.  

The VA examiner is reminded that regardless of whether the VA examination demonstrates hypertension, the assessment must include consideration of any hypertension diagnosed during the pendency of the appeal.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After the development requested has been completed, readjudicate the claims on appeal.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


